Title: To Benjamin Franklin from Robert R. Livingston, 3 December 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


SirPhiladelphia 3d Decr. 1782
I have just now recd the certificates required by Mr. Vallier, the vessel which carries my dispatches having been detained I embrace the opportunity to forward them— Nothing new since my last, except that by a Gent who left Charles town the 4th. Ult. we learn that the British had dismounted their cannon & embarked the greatest part of their troops he seems to make no doubt that they were upon the point of leaving it— The French Troops embark next Monday, their fleet will sail in a few days. I am Sir with great respect & esteem Your Most Obt hum: Servt
R R Livingston
